DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rotithor et al. (US 2004/0123043), Rotithor.

2.	As per claim 1, Rotithor discloses performing the following in a storage system: performing a read look ahead operation for each of a plurality of streams [prefetch operation for streams, figure 1]; determining a success rate of the read look ahead operation of each of the plurality of streams [prefetch buffer hit rate, abstract]; and allocating more memory for a stream that has a success rate above a threshold [inserting prefetches aggressively if PBHR is above threshold, 320, figure 3] than for a stream that has a success rate below the threshold [inserting prefetches conservatively if PBHR is below threshold, 330, figure 3].

3.	As per claim 2, Rotithor discloses wherein the success rate is determined by comparing a logical block address received from a host with a logical block address predicted by the read look ahead operation [prefetch address hit, figure 1].

4.	As per claim 3, Rotithor discloses removing at least one of the streams based on the success rate [340, figure 3].

5.	As per claim 4, Rotithor discloses wherein the storage system is embedded in a host [figure 2].

6.	As per claim 5, Rotithor discloses wherein each stream represents a group of data that belongs to identifiable sets of physical locations in memory that are allocated and freed together [streams, figure 1].

7.	As per claim 6, Rotithor discloses wherein performing the read look ahead operation comprises speculatively fetching data from memory to temporal buffers [prefetch buffer, figure 2].

Conclusion
A.	Claims Rejected
	Claims 1-6 are rejected.

B.	Direction for Future Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE UN YU whose telephone number is (571)272-1133. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571)272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAE U YU/Primary Examiner, Art Unit 2138